Citation Nr: 0611064	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-33 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for multiple melanomas of 
the arms and lips as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  He had service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision which denied the 
benefits sought on appeal.  In an August 2004 decision and 
remand, the Board, among other things, directed that a 
Statement of the Case (SOC) be promulgated to the veteran 
regarding the claim.  Thereafter, an SOC was promulgated on 
this issue in August 2004, and the veteran perfected an 
appeal on this issue by filing a Substantive Appeal which was 
received in September 2004.  See 38 C.F.R. §§ 20.200, 20.302.  
The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in January 2006, a 
transcript of which is of record.

In his 2004 substantive appeal, the veteran made reference to 
having ulcers, open heart surgery, anemia and a staff 
infection.  It is unclear why he referenced such 
disabilities.  The RO is requested to seek clarification on 
this matter. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's multiple melanoma is not one of the 
conditions for which there is a presumptive association with 
in-service herbicide exposure.

3.  The veteran's multiple melanoma of the arms and lips 
first developed many years after service, and no competent 
medical opinion is of record which causally relates the 
disability to active service.


CONCLUSION OF LAW

Service connection is not warranted for multiple melanomas of 
the arms and lips, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  More recently, in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  However, the Court further held that when 
content-complying but late notice is provided-such as at the 
time of or after the AOJ decision-the claimant on a matter 
on appeal to the Court would have to come forward with a 
plausible showing of how the essential fairness of the 
adjudication was affected by that late notice.  See also 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.").

Here, the veteran was sent preadjudication notice by 
correspondence dated in April 2002, which was clearly prior 
to the June 2002 rating decision that is the subject of this 
appeal.  This correspondence noted VA's duties to assist and 
notify, addressed the requirements for a grant of service 
connection, informed the veteran of the evidence necessary to 
substantiate his claims, informed him of what information and 
evidence he must submit, as well as what information and 
evidence will be obtained by VA.  Further, this 
correspondence addressed the need for the veteran to advise 
VA of or to submit any evidence in his possession that was 
relevant to the case, in that it stated that he was 
ultimately responsible for giving VA the information or 
evidence to support his claim, but VA would do their best to 
help obtain this evidence, and requested that he give VA 
enough information to request records from the person or 
agency who had them.  Similar correspondence was sent to the 
veteran in April 2005.  Moreover, there does not appear to be 
any allegation by or on behalf of the appellant that he has 
received inadequate notice, and/or has been prejudiced by the 
order of the events in this case.  In fact, by a November 
2005 statement, the veteran's representative acknowledged 
that the original agency had notified the veteran in 
accordance with 38 C.F.R. § 3.159.

Although the record does not reflect that the veteran was 
notified of the potential disability rating(s) and/or 
effective date(s) which may be assigned for his melanoma, for 
the reasons stated below the Board has concluded that the 
preponderance of the evidence is against the establishment of 
service connection for the melanoma.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at a Board hearing in January 2006.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the August 2004 
Statement of the Case (SOC) which informed them of the laws 
and regulations relevant to the veteran's claims.  Moreover, 
for the reasons stated below, the Board finds that the 
preponderance of the evidence is against his claim, and, as 
such, no additional development to include a medical opinion 
is warranted based on the facts of this case.  Accordingly, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Initially, the Board notes that there is no indication of 
treatment for or a diagnosis of melanoma of the arms and/or 
lips in the veteran's service medical records.  Further, his 
skin was clinically evaluated as normal on both his December 
1968 induction examination and his December 1970 release from 
active duty examination.  There was also no indication of 
this disability in a subsequent March 1979 VA hospitalization 
report.  In fact, his skin was found to be warm and dry.  
Moreover, the veteran himself acknowledged at his January 
2006 hearing that the condition developed approximately 10 
years ago.  

In short, there is no indication of melanoma of the lips 
and/or arms until many years after the veteran's separation 
from active duty.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition).

With regard to the long evidentiary gap in this case between 
active service and the earliest competent medical evidence of 
melanoma, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective findings in the competent medical evidence of 
melanoma is itself evidence which tends to show that this 
disability did not have its onset in service or for many 
years thereafter.

The veteran has essentially contended, to include at his 
January 2006 hearing, that he developed his multiple 
melanomas of the arms and lips due to in-service Agent Orange 
exposure.  However, in this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu, supra.  Consequently, his contentions 
cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board acknowledges that the record reflects the veteran 
did have active service in the Republic of Vietnam.  
Effective December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 
201(c), revised 38 U.S.C.A. § 1116 to establish a presumption 
that certain veterans were exposed to herbicides.  Veterans 
who served in Vietnam between January 9, 1962, and May 7, 
1975, are now presumed to have been exposed to herbicides in 
the absence of an affirmative showing to the contrary.  The 
term herbicide agent means a chemical in a herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered a 
herbicide agent and will be so considered in this decision.  
However, the liberalizing effect of the new law is limited to 
the removal of the need to prove herbicide exposure.  Even 
when herbicide exposure is conceded, there remains the need 
to establish a medical nexus between such exposure and the 
disease for which service connection is claimed.

A medical nexus may be established by operation of law if the 
disability at issue is one of the diseases set forth in the 
statutory presumption provisions.  The regulations provide 
that the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Based on the foregoing, the veteran is not entitled to the 
benefit of the presumptive provisions since melanoma is not 
one of the conditions recognized as being presumptively 
associated with herbicide exposure under the relevant 
regulatory provisions of 38 C.F.R. § 3.309(e).  Moreover, 
claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of the Department 
of Veterans Affairs to seek to enter into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of 
Vietnam and each disease suspected to be associated with such 
exposure.  The Secretary determined, based on sound medical 
and scientific evidence, that a positive association (i.e., 
where the credible evidence for the association was equal to 
or outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  The fact that melanoma was excluded 
from the list of disorders qualifying for the Agent Orange 
presumption constitutes powerful evidence against the 
veteran's claim.  Moreover, based upon this scientific 
evidence the Secretary has specifically determined that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era and melanoma, as well as any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Notice 68 
Fed. Reg. 27,630-27,641 (2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board acknowledges that the veteran testified at his 
January 2006 hearing that the VA oncologist who treated his 
melanoma had indicated that it was due to Agent Orange 
exposure.  However, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As no 
competent medical opinion is actually of record from any 
clinician which suggests a causal relationship between the 
veteran's current melanoma and his active service, to include 
his presumed herbicide exposure therein, this testimony is 
not entitled to probative value in the instant case.  

As the Secretary has determined based upon the scientific 
information provided by the NAS that no positive relationship 
exists between Agent Orange exposure and melanoma, and there 
is no indication of the claimed disability until many years 
after service, the Board concludes that the preponderance of 
the evidence is against the claim and must be denied.  
Further, since the Secretary' s determination was based upon 
the NAS scientific information, and there is no indication of 
any melanoma in the service medical records, the Board 
concludes that no additional development including an 
examination and/or opinion is warranted in this case.  To 
request an examination and/or medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show a diagnosis of 
melanoma, and show normal findings on in-service 
examinations; the absence of medical findings of the claimed 
disability until many years after service; and no competent 
medical and/or scientific evidence which links the claimed 
disability to service.  Under these circumstances, any 
opinion on whether a disability is linked to service, would 
obviously be speculative.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disability to the veteran's 
military service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See Gilbert, supra; see also Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for multiple melanomas of 
the arms and lips as due to Agent Orange exposure is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


